Exhibit 10.3
 
 
 
 


AMENDMENT NO 1 TO RETENTION AGREEMENT


THIS AMENDMENT NO. 1 TO RETENTION AGREEMENT (this "Agreement") is entered into
as of the 21st day of March 2018 (the "Effective Date") by and between Jeff
McGonegal (the "Employee") and Riot Blockchain, Inc., a Nevada corporation, and
subsidiaries (the "Company", and together with the Employee, the "Parties").
 
WHEREAS, Employee has been continuously employed as the Chief Financial Officer
of the Company pursuant to that certain Executive Employment Agreement dated as
of February 2, 2009 (the "Employment Agreement") as amended pursuant to that
certain Retention Agreement dated as of June 30, 2017 (the "Retention Agreement"
and together with the Employment Agreement, the "Prior Agreements"); and
 
WHEREAS, the Parties desire to enter into this Agreement providing for
Employee's continuation as Principal Accounting Officer of the Company until
such time as provided herein following the Effective Date of this Agreement, for
Employee's amicable resignation from the Company's employment and for such other
agreements as are set forth herein.  Except as otherwise set forth herein, the
terms and conditions of the Prior Agreements shall continue in full force and
effect.  Terms not otherwise defined herein shall have the meaning ascribed to
such terms in the Retention Agreement.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
the Parties hereby agree as follows:
 
1. Duties and Termination Date.  



(a)
Duties.  Employee agrees that he shall continue to serve the Company as
Principal Accounting Officer, reporting to the Audit Committee and the Board of
Directors, until the Employment Termination Date (as defined below) or such
earlier time as the Board of Directors determines.  Prior to the Employment
Termination Date and during the period from the date hereof through and
including the Employment Termination Date, Employee shall serve as the Principal
Accounting Officer and during such time shall be responsible for such duties and
responsibilities as are commensurate with such positions, including, without
limitation, interaction with auditors and management, controls, policies and
procedures relative to financial reporting, taxes and tax returns, maintenance
of accounts, investments, financial statement preparation, budgeting and
forecasts, insurance, reports as well as preparation and filing of filings and
reports under the Securities Act of 1933, as amended, and the Securities
Exchange Act of 1934, as amended,, including but not limited to the Company's
Annual Report on Form 10-K for the fiscal year ended December 31, 2017, and any
amendments required to any previously filed Quarterly Reports on Form 10-Q, and
any Current Reports on Form 8-K, Proxy Statements and  Registration Statements
(the "SEC Filings") including all certifications required including under
Section 302 of the Sarbanes Oxley Act of 2002. The aforesaid responsibilities
shall continue until April 30, 2018.

 
 
1

--------------------------------------------------------------------------------

 



(b)
Employment Termination Date.  Employee acknowledges that his last day of
employment with the Company shall be April 30, 2018 (the "Employment Termination
Date"), provided, however, Employee shall continue as a consultant to the
Company with the same salary and benefits as applied prior to the Employment
Termination Date, through and including August 30, 2018 (the "Consulting
Period"), unless extended by mutual agreement of the Parties.  Employee further
understands and agrees that, as of the Employment Termination Date, he will no
longer be authorized to conduct any business on behalf of the Company as an
executive or to hold himself out as an officer or employee of the Company.  Any
and all positions and/or titles held by Employee with the Company will be deemed
to have been resigned as of the Employment Termination Date.  During the
Consulting Period, Employee shall report to the Chief Executive Officer and
Chief Financial Officer and shall provide such services as shall be
requested. To the extent that any litigation in process as of the date hereof
continues to be outstanding at the end of such Consulting Period, the consulting
arrangement shall continue month to month until the litigation is no longer
outstanding with compensation and benefits payable at a level of 50% of the
Consulting Period amount.




(c)
Vesting of Equity Awards.  Employee's rights in the Stock Grant and any other
equity awards by the Company to Employee prior to the date hereof shall fully
vest on the Employment Termination Date upon satisfaction of the Duties of the
Employee required on and prior to the Employment Termination Date.




(d)
Indemnification.  Employee shall have the full right to the benefit of
indemnification and advancement of expenses as provided under the certificate of
incorporation and bylaws of the Company to the fullest extent of Nevada law and
pursuant to the Prior Agreements.

 
2. Acknowledgements. The Parties agree that:


(a) Each has consulted with and has been represented by counsel in connection
with the negotiation and execution of this Agreement;


(b) Employee has been advised that Sichenzia Ross Ference Kesner LLP has acted
as counsel to the Company and not to Employee, and Employee has been advised to
consult and has been provided with an opportunity to consult with legal counsel
of his choosing in connection with this Agreement;
 
2

--------------------------------------------------------------------------------

 


(c) Each fully understands the significance of all of the terms and conditions
of this Agreement and has discussed them with each of their respective
independent legal counsel or has been provided with a reasonable opportunity to
do so;


(d) Each has had answered to his satisfaction any questions asked with regard to
the meaning and significance of any of the provisions of this Agreement;


(e) Employee is signing this Agreement knowingly, voluntarily and in full
settlement of all claims which existed in the past or which currently exist that
arise out of his employment with the Company or the termination of his
Employment; and


(f) Each agrees to abide by all the terms and conditions contained herein.
 
 3. Counterparts.  This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become
effective when one or more such counterparts have been signed by each of the
Parties and delivered to the other Parties. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains a portable
document format (.pdf) file of an executed signature page, such signature page
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof.
 
[Signature page follows]
 
3

--------------------------------------------------------------------------------







IN WITNESS HEREOF, the Parties hereby enter into this Agreement and affix their
signatures as of the date first above written.
 
 
RIOT BLOCKCHAIN, INC.
 
By: /s/ John O'Rourke
Name: John O'Rourke
Title: Chief Executive Officer
          


 
 
JEFF MCGONEGAL




/s/ Jeff McGonegal






4